Citation Nr: 1138719	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  92-23 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Entitlement to service connection for a psychiatric disorder.



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at law



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from January 1969 to June 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 1991 rating decision of the San Juan Department of Veterans Affairs (VA) Regional Office (RO).  The case was before the Board in October 1994, when it was remanded for additional development.  The case then came before the Board in May 1996, when the Board issued a decision which, in pertinent part, denied service connection for a psychiatric disorder.  The Veteran appealed the May 1996 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).

In a Memorandum Decision issued in July 1997, the Court affirmed the Board's May 1996 decision, and the Veteran appealed the July 1997 Court decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit).  By a July 1999 Order, the Federal Circuit remanded the case to the Court.  In September 1999, the Court entered another Order affirming the Board's May 1996 decision.  The Veteran again appealed to the Federal Circuit and, by an Order issued in November 2000, the Federal Circuit granted his unopposed motion to remand the case to the Court.

In January 2001, the Court remanded the case to the Board for readjudication consistent with the Veterans Claims Assistance Act of 2000 (VCAA).  In August 2001, the Board remanded the case to the RO for still further development.  The case then came before the Board in April 2004, when the Board again denied service connection for a psychiatric disorder.  The Veteran appealed the April 2004 Board decision to the Court, resulting in an April 2005 Joint Motion for Remand (Joint Motion) by the parties.  By an April 2005 Order, the Court vacated the April 2004 Board decision, and remanded the matter for readjudication consistent with the Joint Motion.  In August 2005, the Board remanded the case to the RO for still further development.  Thereafter, the case was transferred to the Phoenix RO.

The case then came before the Board in August 2008 (an earlier Board decision in 2006 was vacated by the Board) when the Board dismissed the appellant's claim of service connection for a psychiatric disorder based essentially on a finding that the appellant had abandoned the claim by not providing requested evidence, or the information needed for development for such evidence, necessary for a decision on the merits of the claim within one year.  The Veteran appealed the August 2008 Board decision to the Court resulting in a June 2009 Joint Motion by the parties.  By a July 2009 Order, the Court vacated the August 2008 Board decision, and remanded the matter for readjudication consistent with the Joint Motion.  This matter was remanded by the Board in November 2009 for further development.  In September 2011, the Board obtained an advisory medical opinion from the Veterans Health Administration (VHA).


FINDING OF FACT

It is reasonably shown that the Veteran has a major depressive disorder that arose while he was in the service.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, service connection for major depressive disorder is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist omission is harmless.

B. Factual Background

The Veteran's service treatment records show that he presented in January 1970 and appeared acutely depressed and distraught.  He complained that he had problems with members of his squadron.  The diagnostic impression was acute situational depression and questionable personality disorder.

On psychiatric consultation in February 1970, the Veteran reported difficulty adjusting to active duty and problems due to being raised in Puerto Rico.  He had depressed feelings because of his job situation and poor relations with others, and admitted to being over-sensitive.  Mental status evaluation found no evidence of psychosis, thought disorder, or disorder of perception.  The diagnosis was schizoid depression, moderate, manifested by shyness, over-sensitivity, avoidance of comparative relationships, and a predominant reaction of depression to disturbing experiences rather than detachment.  The psychiatrist commented that, regardless of the diagnosis, the Veteran had chronic low self-esteem and extreme over-sensitivity that rendered him unfit for missile duty.

In an April 1970 report, the psychiatrist wrote that he had seen the Veteran on three occasions and believed that there was evidence of a character and behavior disorder-type schizoid personality.  There was no evidence of any significant psychiatric disorder that would warrant separation from service.  An April 1972 separation examination did not note any finding of a psychiatric defect.

On November 1972 VA examination, the Veteran reported his history of schizoid depression in service.  He stated that he was told to see a psychiatrist if he needed to, but had not felt a need.  At a September 1973 VA examination, psychiatric evaluation found the Veteran to be oriented, with appropriate behavior and comprehension, and normal affect and memory.  There was no evidence of psychosis or neurosis.  The Veteran reported that he did not feel depressed.  The examiner found that the Veteran presented elements of a schizoid character or personality disorder, as manifested by shyness and over-sensitivity.

VA clinical records dated from 1991 to 2010 show that the veteran was periodically followed for depression.  A February 1991 intake consultation produced a diagnosis of dysthymic disorder, and Prozac was prescribed.  At that time, the Veteran reported recent occupational and social problems.  On psychological consultation in May 1991, the diagnostic impression was major depressive disorder.  The Veteran reported feelings of helplessness, hopelessness, and worthlessness.  He first became aware of these changes in his mental status in 1988 when he felt exhausted at the end of the workday.  It was observed that the Veteran had considerable environmental stress, especially his job and his parents' poor health.

From July 1991 through February 1992, the Veteran continued to be depressed with no change in clinical symptoms.  He was concerned about his parents and had little social contacts.  From February 1993 through April 1994, he continued to be depressed with symptoms consistent with dysthymic disorder.  In December 1996 and March 1997, the Veteran requested refills of Paxil, but indicated that he was seeing a private psychiatrist.  From December 1998 to February 1999, the Veteran was followed due to stress and adjustment problems caused by being his parents' caregiver.

On January 1995 VA examination, the examiner reviewed the claims file.  The Veteran reported that he was currently receiving no psychiatric treatment or medication.  He complained of periods of depression since active service, more frequent since he retired.  He was not married and had no children.  He spent his time at home or assisting his elderly parents.  He was quite lonely and socialized little.  Objectively, the Veteran was well-oriented and there was no evidence of delusions, hallucinations, suicidal ideations, or thought or perceptive disorders.  Memory, concentration, and judgment were intact.  The examiner did not render an Axis I diagnosis, and found that the Veteran had mixed personality disorder traits.  The examiner commented that the Veteran's history and mental evaluation suggested a personality disorder that caused depressive symptoms in stressful situations.

A September 1995 private psychiatric report stated that the Veteran's present symptoms of insomnia, poor appetite, low energy, poor concentration, and hopelessness had appeared during the past two to three years.  The Veteran reported a long history of depressive symptoms that started during active service. He again developed symptoms of depression in 1988 and sought treatment in 1991.  The mental status examination was negative except for sad and anxious affect and mood.  The diagnosis was major depressive disorder and dysthymic disorder.  In a January 2001 letter, the Veteran's private psychiatrist listed dates of treatment sessions, for a total of 12 sessions from October 1995 to October 2000.

A November 2006 statement from Gina Orton, M.D., a psychiatrist working for Psychiatric Consultation Services, provided her opinion, based on record review only, that "[the Veteran's] currently diagnosed depressive disorder is the same condition noted in his service medical records."  She stated that "persons with schizoid personality disorder often develop depressive symptoms."  She opined that the Veteran "has a schizoid personality which, when stressed during active military service, produced a depressive response."

In September 2009, Michael L. Cesta, M.D., personally interviewed the Veteran (it appears, telephonically, based on statements made by the Veteran's attorney in July 2010) and reviewed the medical record.  Dr. Cesta opined that while the Veteran was serving as a missile crew member in active service "he became acutely psychiatrically ill, and has remained so until the present day."  Dr. Cesta noted that psychiatric diagnosis was different in 1969-1970 compared to the present day psychiatric nomenclature and that his psychiatric symptoms in service today "would have been considered a depressive episode, and likely attached to the diagnosis of major depressive disorder."  Dr. Cesta opined that it was "very clear" that the Veteran's current symptoms, which he diagnosed as major depression and dysthymia, "are the exact same symptoms that were present in 1969-70."

VA treatment records through 2010 show that his primary provider wrote a note in September 2008 recommending that the Veteran not serve on jury duty as he experienced anxiety and depression.  A September 2008 mental health assessment assessed depressive symptoms, and he was thereafter seen monthly.  A December 2008 mental health record assessed adjustment disorder with depression and anxious features.  The Veteran requested one on one mental health counseling in January 2009.  A February 2009 mental health note assessed dysthymia with a history of major depression.  

In March 2011 Dr. Cesta re-reviewed the medical record, reconfirmed his September 2009 findings, and stated that "secondary to the veteran's profound psychiatric disease [major depressive disorder] he has been unable to participate in additional Veterans Administration [sic] examinations."  Dr. Cesta explained that, with the exception of his primary care doctor, the Veteran "has a great deal [sic] difficulty in engagement with new health care providers due to the severity of his chronic depressive symptoms."

The September 2011 VHA opinion was provided by a VA Medical Center psychiatrist, Dr. M.A.K., who is also an Associate Professor of Psychiatry at the Perelman School of Medicine at the University of Pennsylvania.  After noting that it was difficult to provide the requested psychiatric diagnoses given the lack of definitive and objective diagnostic tools in psychiatry; the fact that he had not personally examined the Veteran; and the fact that the field of psychiatry had undergone significant changes in the 40 plus years since the Veteran was first diagnosed in 1970, he concluded that the Veteran's clinical features labeled "schizoid" in 1970 "are quite consistent with, and in my opinion more likely to represent what we now term 'social anxiety,' which can rise to the level of a psychiatric disorder (DSM-IV and ICD-9 code 300.23) if it is associated with evidence of impaired function."  Dr. M.A.K. found such evidence of impaired function in the service records which noted the reassignment of the Veteran to a field other than missiles.  Dr. M.A.K. also noted that "there is strong evidence from longitudinal and family studies that social anxiety disorder is associated with increased risk for the development of Major Depressive Disorder (MDD) and may in many cases be an early and integral component of the course of MDD over time."  Dr. M.A.K. noted that social anxiety disorder was not recognized as a distinct psychiatric disorder in 1970, and therefore one could not have expected a clinician at that time to make such a diagnosis.

Dr. M.A.K. noted that the Veteran may have "some enduring personality traits in the schizoid realm" but stated that he "[does] not believe these alone can account for the depressive symptoms and degree of functional impairment manifested by the patient at times during his adult life."  He stated, "I think it more likely that the patient suffers from recurrent Major Depressive Disorder that was initially manifested as Social Anxiety Disorder during his time in the service."  He explained:

Patients with recurrent Major Depressive Disorder can have complete or nearly-complete recovery of symptoms between episodes, either with treatment or, not infrequently, through spontaneous remission.  Thus, a patient examined during a period of remission may show little or no evidence of psychiatric illness, and historical evaluation is notoriously unreliable and subject to the judgment of the examiner in many cases.

Dr. M.A.K. also opined that "it is at least as likely as not that the Veteran's psychiatric disorder arose while he was in the service."  He noted that his opinion was consistent with the opinions of Dr. Orton in November 2006 and Dr. Cesta in September 2009 and March 2011.  He concluded that "[a] diagnosis of recurrent Major Depressive Disorder with co-occurring anxiety symptoms, including social anxiety, is in my opinion the most parsimonious means of accounting for the patient's history as manifested in the VA claims record." 

C. Legal Criteria and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The record includes both medical evidence that tends to support the Veteran's claim of service connection for a psychiatric disorder and medical evidence that is against his claim.  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence that tends to support the Veteran's claim is the 2011 VHA opinion and the private medical opinions of Drs. Orton and Hesta.  The evidence against the claim includes the STRs and the January 1995 VA examination report which all diagnosed character or personality disorders but did not diagnose any Axis I psychiatric disorder.

Of the various opinions supporting and against the Veteran's claim, the September 2011 VHA opinion contains the most up-to-date summary of the evidentiary record and explanation of rationale.   The consulting, who is a psychiatrist at a VAMC and professor of psychiatry at a prestigious medical school, and is eminently qualified, by virtue of training and experience, to provide an opinion in the matter.  Addressing the opinions submitted in support of the Veteran's claim, he expresses agreement with those opinions, and his explanation of rationale includes an overview of the changes in psychiatric practice and nomenclature that occurred during the years since the Veteran's service.  Based on that opinion the Board finds that the positive and negative evidence is at least in equipoise on the question of whether the Veteran has a psychiatric disorder, namely major depressive disorder, that was incurred in service.  Under governing statute and regulation, when that occurs the remaining doubt must be resolved in the Veteran's favor, and the claim must be allowed.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for major depressive disorder is warranted.


ORDER

Service connection for major depressive disorder is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


